‘DETAILED ACTION
	Claims 1, 5, and 7-19 are pending. Claims 1 and 5 have been amended, claims 2, 3, and 6 were previously canceled, and claim 4 is newly canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites regarding R3, W82, L1, and R11 and R31 “an alkyl group having 1 to 20 carbon atoms, the alkyl being linear or branched”. However, a branched alkyl cannot have less than 3 carbon atoms.
Claims 5 and 7-19 are rejected because they depend from rejected based claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO2012141245) as evidenced by SciFinder (Irgacure907) in view of Kobayashi et al. (U.S. 20150219812). U.S. 2014/0107247 is being used as the English translation of ‘245.
Sakamoto et al. teaches a polymerizable composition in Example 14 comprising Compound 1, photoinitiator Irgacure 907, and a 1% cyclopentanone solution of KH-40 surfactant [0285] which has a Re(450)/Re(550) of 0.814 [0295] (claim 1) wherein Compound 1 is the following:

    PNG
    media_image1.png
    204
    697
    media_image1.png
    Greyscale
 [0182] which is equivalent to a polymerizable compound represented by formula (2) of instant claims 1 and 5 when P21 and P22 are represented by formula (P-1), m2 and n2 

    PNG
    media_image2.png
    199
    432
    media_image2.png
    Greyscale
 as evidenced by SciFinder [p2] which is equivalent to the photopolymerization initiator represented by formula (b-1) of instant claim 1 when R1 on the left is represented by formula (R1-4), and the two R1 on the right are each represented by formula (R1-1), R2 is –C(CH3)2, and R3 is represented by formula (R3-4). Sakamoto et al. does not teach a phenol-based polymerization inhibitor selected from hydroquinone, methoxyphenol, methylhydroqionone, tert-butylhydroquinopne, or tert-butylcatechol.
	However, Kobayashi et al. teaches a polymerizable composition comprising a polymerization inhibitor which can control the degree of progress in the polymerization reaction of the polymerizable liquid crystal compound wherein examples of polymerization inhibitors include radical scavengers such as a phenolic compound with examples of phenolic compounds include hydroquinone and alkoxy group-containing claim 1), such that a phenolic compound (e.g. hydroquinone) is preferred because they hardly cause coloring of the liquid crystal cured layer and polymerization can be performed without disturbing the orientation of the polymerizable liquid crystal compound [0063-0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Sakamoto et al. to include a polymerization inhibitor of Kobayashi et al. in order to control the degree of polymerization without disturbing the orientation of the polymerizable compound.
With regard to claim 7, Sakamoto et al. also teaches the polymerizable composition may further include additives such as a dye or pigment [0141]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). It is known to one of ordinary skill in the art to add dyes/pigments to liquid crystal compositions through routine experimentation in order to obtain a colored film.
With regard to claim 8, Kobayashi et al. also teaches the following:

    PNG
    media_image3.png
    121
    331
    media_image3.png
    Greyscale
 0270] which is a cinnamate derivative. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Although Kobayashi et al. teaches the compound is used in a photo-orienting layer instead of the optically anisotropic film/liquid crystal cured layer, it 
With regard to claims 9-19, Sakamoto et al. teaches a polymer can be obtained by polymerizing the polymerizable composition [0162] and an optically anisotropic article including said polymer [0171] and examples of the optically anisotropic article include a retardation film and a polarizer [0180]. Kobayashi et al. teaches the above composition is polymerized to form an optically anisotropic film/liquid crystal cured layer and a circularly polarizing plate which can be used in various display devices such as an organic electroluminescence (EL) display [0265]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Response to Arguments
	Due to the amendment filed October 21, 2020 of instant claim 1, the 103 rejections over Kobayashi ‘812, ‘811, ‘454, and ‘453, and further in view of Sakamoto have been withdrawn. Applicant’s arguments with regard to these rejection shave been considered but are moot due to the amendment of instant claim 1. However, Kobayashi ‘812 and Sakamoto are still being used as prior art together over the instant claims.
	Due to the amendment of instant claim 1 and cancelation of claim 4, the 112(b) rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722